Citation Nr: 1336471	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-29 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1988 to September 1991.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for bilateral foot disability.

The Veteran requested a Board hearing and one was scheduled for October 16, 2013.  The Veteran failed to appear for the hearing and has not suggested there was good cause for his failure to report.  His request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral foot disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the October 1994 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral foot disability and raises a reasonable possibility of substantiating the claim.

3.  There is no clear and unmistakable evidence that the Veteran's bilateral pes planus with plantar fasciitis preexisted service and was not aggravated thereby.

4.  Bilateral pes planus with plantar fasciitis is related to service.
CONCLUSIONS OF LAW

1.  The October 1994 decision that denied the claim for entitlement to service connection for bilateral foot disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the October 1994 decision is new and material and the claim for entitlement to service connection for bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The presumption of soundness has not been rebutted with regard to bilateral pes planus with plantar fasciitis.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

4.  Bilateral pes planus with plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  As the Board is, however, granting the only claims being decided herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").
 
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In October 1994, the RO denied the Veteran's claim for entitlement to service connection for bilateral foot disorder.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the RO's denial, the evidence included the Veteran's December 1987 entrance examination report, which indicated that his feet were normal.  As no defect, infirmity, or disorder was noted at entry, the Veteran is entitled to the presumption that his feet were in sound condition at the time of entry into service.  38 U.S.C.A. § 1111.  In order to rebut the presumption of service, it must be shown with clear and unmistakable evidence both that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  The RO noted that a medical board report contained diagnoses of pes planus of the congenital type, plantar fasciitis, and heel spur syndrome that existed prior to service.  The RO found that these disorders preexisted service and were not aggravated thereby.  

The evidence received since the October 1994 denial includes an October 2010 note from a VA podiatry resident that indicated the Veteran's current foot disabilities are related to the plantar fasciitis that was diagnosed in service, and that service connection is warranted for this disability.

Although the October 2010 opinion does not specifically address the issue of whether a foot disorder preexisted service and/or was aggravated thereby, it indicates that the current foot disorder is related to an in-service diagnosis, implicitly finding a lack of preexistence.  As such, the evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Reopening of the claim is therefore warranted. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Recent VA treatment records, for example an October 2010 podiatry outpatient note listing active problems, contain diagnoses of pes planus and plantar fasciitis.  The Veteran has thus met the current disability requirement.  As indicated above, however, the Board must address questions relating to whether the Veteran's feet were in sound condition at the time of entry into service.  As the feet were noted as normal on the December 1987 enlistment examination, they are presumed to have been in sound condition.  This presumption can only be rebutted with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service, and the burden is on VA to do so.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  This high burden has not been met in this case, for the following reasons.

First, the Veteran has indicated in his lay statements that he did not have any problems with his feet until he entered service and he is competent to so state.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (providing that lay witnesses are competent to testify as to observations).  The Veteran's statements are supported by the contemporaneous evidence, including the normal entrance examination, and the entrance report of medical history in which the Veteran indicated that he did not have and had never had foot trouble.  In addition, the Veteran's first report of foot pain during service appears to be in a July 1990 service treatment record, which contained mostly normal findings including normal X-ray.  As all of this evidence is consistent with the Veteran's testimony that he did not have foot problems prior to service, the Board finds this testimony credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the Board is responsible for determining credibility of a witnesses, including reviewing for consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Against the above evidence the Board must weigh the findings of the medical board that the Veteran's pes planus and plantar fasciitis existed prior to entry into service and that pes planus was congenital.  The medical board's findings of preexistence are not binding on the Board.  Cf. 38 C.F.R. § 3.1(m) (2013) ("A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs").  Moreover, the medical board did not explain the reasons for its conclusion, including not addressing why, if there was preexisting congenital pes planus and plantar fasciitis, no foot symptoms were noted for more than two years after entry into service and most findings were normal at that point.  It is also noteworthy that at the time of entry the feet were found to be normal but that at the time of separation the disabilities were found to be of sufficient severity to prevent the Veteran from performing his duties, resulting in discharge from service.  In these circumstances, the Board finds that the evidence does not clearly and unmistakably show that pes planus with plantar fasciitis preexisted service and was not aggravated thereby.  The presumption of soundness has therefore not been rebutted.

Because there are current diagnoses and an in-service diagnosis, the only remaining question is whether the Veteran's current pes planus with plantar fasciitis is related to service.  See Wagner, 370 F.3d at 1094 ("Congress intended exactly this result-to effectively convert aggravation claims into ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  There is only one medical opinion on this question, that of the podiatry resident in October 2010.  The resident indicated that the Veteran's current foot disabilities were related to his diagnoses in service, based on the service history provided by the Veteran and his review of the post service medical records.

Although the resident did not review the Veteran's service records, the Court has held that reliance the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the Veteran's statements to be credible.  Moreover, although the resident's reasoning was not extensive, when read in the context of the evidence of record it indicates that the current foot disabilities are related to service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

As the October 2010 opinion is thus entitled to at least some probative weight and there is no contrary opinion in the evidence of record, the weight of the evidence supports a relationship between current pes planus with plantar fasciitis and service.  Entitlement to service connection for these disabilities is therefore warranted.


ORDER

The application to reopen a claim for entitlement to service connection for bilateral foot disability is granted.

Entitlement to service connection for bilateral pes planus with plantar fasciitis is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


